Citation Nr: 1616094	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the right leg above the knee, amputation of the left great toe, and stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was previously remanded by the Board in November 2013.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks disability compensation pursuant to 38 U.S.C.A. § 1151 for an amputation of the right leg above the knee in August 2003 and an amputation of the left great toe in April 2008, both of which were performed at the VA Medical Center (VAMC) in Dallas, Texas. 

With respect to the amputation of the right leg above the knee in August 2003, the Veteran reports that he initially sought treatment for a right foot and leg problem at the VAMC in Dallas, the first weekend in March 2003.  He claims that due to a delay in proper treatment, his leg was ultimately amputated above the knee.

With respect to the amputation of the left great toe in April 2008, a treatment record dated January 28, 2008, reflects that the Veteran presented with an ulcer on the dorsum of the left great toe that had been present four to five months with loss of nail and ulcer covering the nail matrix.  He alleges that improper treatment from the VA lead to the amputation of the left great toe.  

The Veteran also seeks disability compensation pursuant to 38 U.S.C.A. § 1151 for a stroke in September 2008.  Specifically he contends that he suffered a mild stroke with acute loss of vision in the left eye shortly after his left great toe amputation, and due to improper delay in treatment by VA medical staff, he suffered a massive stroke in September 2008.

The Veteran asserts that he suffered all of these conditions as a result of improper delay in proper diagnosis and/or treatment, in addition to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care and medical or surgical treatment.

No VA medical review, examination, or opinion has been obtained in connection with the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151.  The Board finds that the matter must be remanded for the agency of original jurisdiction (AOJ) to obtain an opinion that provides a comprehensive analysis of the Veteran's claim.  See 38 U.S.C.A § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims file to be reviewed by a physician to obtain an opinion in connection with the Veteran's claim for compensation benefits under the provisions of 38 U.S.C. § 1151. 

The examiner should opine whether the amputation of the right leg above the knee in August 2003, the amputation of the left great toe in August 2008 and/or the stroke in September 2008 were the result of delay in proper diagnosis and/or treatment, or to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care and medical or surgical treatment. 

In regards to the stroke he had in September 2008, the clinician should specifically consider the Veteran's assertions that he was not properly treated when initially seen for a mild stroke earlier that same month.   

The examiner should indicate whether there is additional disability as the result of VA treatment prior to the August 2003 amputation of the right leg above the knee, the August 2008 amputation of the left great toe, and the September 2008 stroke.  If so, the examiner should provide an opinion with respect to whether the proximate cause of any such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or whether such disability was due to an event not reasonably foreseeable.

The examiner should also address whether any additional disability was proximately caused by an event not reasonably foreseeable and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures. 

The complete rationale for all opinions expressed should be fully discussed in the examination report.


If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




